                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT

KACEY LEWIS,                          :
                                      :
       Plaintiff,                     :         No. 3:10-CV-112 (VLB)
                                      :
       v.                             :
                                      :         January 28, 2019
THOMAS CAVANAUGH, JAMES               :
DICKEY, and ROBERT                    :
LIQUINDOLI,                           :
                                      :
        Defendants.                   :


            ORDER FURTHER ARTICULATING DISMISSAL OF THE CASE


       On January 17, 2019, during the first day of evidence at trial, this Court

dismissed Plaintiff Kacey Lewis’s case. The reasoning for the dismissal is evident

from the recording of the proceedings. This order further articulates the reasons

for the dismissal.


  I.   Factual Background


   On June 4, 2018, the Court scheduled jury selection of this case for January 15,

2019, with evidence to proceed on January 17, 2019. See [Dkt. Nos. 277, 292, 293,

296, 297, 298, 309, 311, 313, 341, 321, 322, 323]. Despite having the benefit of the

court’s pretrial order containing detailed instructions on how to prepare and more

than six months to prepare, Plaintiff appeared at jury selection without having

complied with the Court’s pretrial order regarding submission of exhibits.

       Plaintiff’s disruptive behavior persisted during jury selection when he

refused to exercise peremptory challenges, claiming the defense attorneys were




                                          1
distracting him by listening to a recording of an exhibit Mr. Lewis proposed for the

first time that day to introduce as a trial exhibit. Counsel were standing as far away

from Mr. Lewis as possible, in the extreme corner of the courtroom gallery on the

opposite side of the courtroom from where Mr. Lewis was sitting at plaintiff’s

counsel table.

      Following jury selection, the Court addressed evidentiary matters. Plaintiff

was agitated, oppositional, and disruptive to the extent he had to be restrained in

hand cuffs and leg irons for the safety of others.

      Two days later, on the morning evidence was scheduled to begin,

Correctional Officers informed the Courtroom Deputy that Plaintiff arrived at the

courthouse in an agitated state.     The Court ordered Plaintiff to remain in the

restraints the Officers had applied. Plaintiff objected and, although Plaintiff was

boisterous, the Court ordered the handcuffs removed to facilitate the presentation

of evidence. During the Court’s consideration of evidentiary matters before the

jury entered the courtroom Plaintiff remained agitated, oppositional and disruptive.

      After the jury entered the courtroom, Plaintiff made his opening statement

uneventfully but became agitated and was belligerent with the Court during his

direct examination of himself and glared menacingly at the parties sitting at the

defense table.

      On cross examination Plaintiff was asked about the damages he was

claiming and he acknowledged he was seeking damages for emotional distress.

When defense counsel asked if he had filed other lawsuits claiming emotional

distress Plaintiff refused to answer the question. When reminded that he had to




                                          2
state the basis of his objection, he cited an irrelevant rule of evidence and then

challenged the relevance of the testimony elicited.        The Court explained the

relevance and overruled the objection.        Plaintiff then refused to answer citing

“conscientious objection.” The Court instructed him to state the religious or other

belief which would be violated if he answered the question and he refused. Instead

he argued with the Court ultimately admitting he refused to answer because

disagreed with the Court’s ruling and believed whether he claimed others caused

him emotional distress was not relevant. Plaintiff persisted in his refusal to answer

and the Defendants moved for dismissal. The Court provided Plaintiff another

opportunity to change his mind and answer the question as the Court had ordered,

but Plaintiff declined. The Court declared a recess and excused the jury.

      Outside the presence of the jury, the Court asked Plaintiff if he would answer

the question posed and other questions posed by the defense which the Court

ruled were proper against Plaintiff’s objection. He said he would not do either. The

Court explained it was the role of the Court to determine what the jury heard and

that a witness had to answer questions the Court ruled were proper. Finally, the

Court explained that it would have to dismiss the case if Plaintiff refused to answer

questions the Court ruled were proper. The Court reminded Mr. Lewis that the

Court had dismissed another case he filed for failure to proceed with trial and

would have to dismiss this one if he persisted in refusing to answer questions the

Court ruled were proper. The Court reminded Mr. Lewis that the Court reopened

the prior case when Mr. Lewis convinced the Court that his earlier refusal to

proceed with trial was due to his agitation and inability to think clearly and control




                                          3
his behavior. The Court then explained it was declaring a recess to disengage and

afford Plaintiff time to compose himself and reconsider his position.           Before

recessing, the Court reminded Mr. Lewis his case would be dismissed if he

continued to refuse to honor the Court’s rulings and answer questions the Court

ruled proper.

       When the proceeding resumed approximately 10 minutes later, Plaintiff

stated he would not respect the Court’s rulings and answer the questions properly

posed. The Court dismissed the case. This decision further articulates the Court’s

reasons for dismissing the case.

 II.   Legal Standard

       A court may dismiss a case upon motion of a party to an action for the

unjustified failure of a Plaintiff to prosecute. “The authority of a federal trial court

to dismiss a plaintiff's action with prejudice because of his failure to prosecute

cannot seriously be doubted. The power to invoke this sanction is necessary in

order to prevent undue delays in the disposition of pending cases and to avoid

congestion in the calendars of the District Courts. The power is of ancient origin,

having its roots in judgments of nonsuit and non prosequitur entered at common

law.” Link v. Wabash R. Co., 370 U.S. 626, 629-30 (1962) (affirming dismissal for

failure to prosecute where plaintiff’s counsel failed to appear at a duly scheduled

pre-trial conference and gave no reasonable explanation for his absence, finding it

could “reasonably be inferred from [counsel's] absence, as well as from the drawn-

out history of the litigation that petitioner had been deliberately proceeding in

dilatory fashion.”). The Supreme Court noted that the authority to dismiss for




                                           4
failure to prosecute was expressly recognized in Federal Rule of Civil Procedure

41(b), which states:

       If the plaintiff fails to prosecute or to comply with these rules or a court
       order, a defendant may move to dismiss the action or any claim
       against it. Unless the dismissal order states otherwise, a dismissal
       under this subdivision (b) and any dismissal not under this rule—
       except one for lack of jurisdiction, improper venue, or failure to join a
       party under Rule 19—operates as an adjudication on the merits.

Fed. R. Civ. P. 41(b).

       A Court should endeavor to avoid dismissal when reasonably possible.

“Dismissal is a harsh remedy and is appropriate only in extreme situations.” Lucas

v. Miles, 84 F.3d 532, 535 (2d Cir. 1996). A court should take steps to avoid

dismissal and assure that the plaintiff is fully informed that his or her conduct will

lead to dismissal before dismissing a case. A case should not be dismissed unless

“particular procedural prerequisites” are accorded to the Plaintiff, including

“notice of the sanctionable conduct, the standard by which it will be assessed, and

an opportunity to be heard.” Mitchell v. Lyons Prof’l Servs., Inc., 708 F.3d 463, 467

(2d Cir. 2013) (collecting cases).

III.   Discussion

       Courts conduct two analyses to determine whether dismissal for failure to

prosecute is appropriate. See Lewis v. Rawson, 564 F.3d 569 (2d Cir. 2009); U.S.

ex rel. Drake v. Norden Systems, Inc., 375 F.3d 248 (2d Cir. 2004). The first and

most applicable here applies when a plaintiff refuses to go forward with a properly

scheduled trial. See Lewis, 564 F.3d at 576-77, 582 (citing the Drake factors but

acknowledging that facts outside those ordinarily addressed by those factors—

failing to comply with filing deadlines, discovery orders, court dates, and general



                                            5
dilatory conduct—including the refusal to testify at trial, required special

consideration and later concluding that the Drake factors would not require a

different result).

       In Lewis v. Rawson, the Second Circuit recognized that “[i]t is beyond

dispute under our precedent that a district court may dismiss a case under Rule

41(b) when the plaintiff refuses to go forward with a properly scheduled trial.” 564

F.3d at 580 (internal quotations omitted) (citing Zagano v. Fordham Univ., 900 F.2d

12, 14 (2d Cir. 1990)). Further, the Second Circuit stated that, “where a district court

is confronted with a ‘plaintiff’s unwillingness to proceed on the date scheduled for

trial, as opposed to the more typical failure to comply with her discovery

obligations on time, or to meet some other pre-trial deadline,’ it is ‘not

unreasonable’ to consider treating such unwillingness ‘more severely.’” Id. (citing

Moffitt v. Ill. State Bd. of Educ., 236 F.3d868, 873 (7th Cir. 2001)). With this in mind,

the Court reviews the specific facts and circumstances that led the Court to reach

the conclusion that it must dismiss Plaintiff’s case as a result of his refusal to

testify.

           a. Appropriateness of Dismissal & Insufficiency of Other Means

       First, this Court recognized that other options for handling Plaintiff’s

continued refusal to testify were simply insufficient.        A witness must answer

questions eliciting relevant evidence. Barnett v. Norman, 782 F.3d 417, 422 (9th

Cir. 2015) (“Witnesses cannot refuse to answer questions merely because they

choose not to.”); see also United States v. Wilson, 421 U.S. 309, 316, 319 (1975). If

a witness refuses to answer, a judge must encourage a witness’s testimony by, for




                                           6
instance, directing the witness to answer the question and telling him about the

consequences of not doing so, asking the questions herself, or taking a recess and

inquiring outside the presence of the jury whether something is impeding truthful

testimony. Barnett, 782 F.3d at 422 (compiling cases). It is particularly critical that

a plaintiff answer properly posed questions because the court can strike direct

testimony of a witness who refuses to answer related questions on cross-

examination. 1 McCormick On Evid. § 19 (7th ed.) (“[An] adversary is entitled to

have the direct testimony stricken” when “a party testifying on his own behalf . . .

unjustifiably refuse[s] to answer questions necessary to a complete cross-

examination.”).   Where a witness refuses to cooperate, a court also has the

authority to hold that witness in contempt. See 18 U.S.C. §§ 401, 402; 28 U.S.C. §§

636(e), 1826; United States v. Wilson, 421 U.S. 309, 316, 319 (1975) (“In an ongoing

trial, with the judge, jurors, counsel, and witnesses all waiting,” a witness’s

“contumacious silence, after . . . an explicit, unambiguous order to testify,

impede[s] the due course of trial” and can warrant summary contempt sanctions).

      Other means are insufficient and dismissal proper where a plaintiff refuses

to proceed in accordance with the court’s procedural rulings. Lewis, 564 F.3d at

581); Eddy v. Webber, County, 77 F. 3d 492 (10th Cir. 1996) (upholding dismissal

where the plaintiff refused to proceed after the court granted motion to sequester

all witnesses other than the defendant’s representative); Palmieri v. Defaria, 88 F.3d

136 (2d Cir. 1996) (upholding dismissal where the plaintiff elected to appeal rather

than await a final judgment). Indeed, as the Second Circuit in Lewis expressed,

“where a plaintiff refuses to proceed with trial following a district court’s




                                          7
unfavorable ruling on a request for continuance or in limine motion, . . . a district

court has no real choice but to dismiss the case.”         Lewis, 564 F.3d at 581

(quotations and citations omitted).

      Here, Plaintiff declined to follow this Court’s order by refusing to answer a

proper question on cross-examination at trial and asserted no legitimate privilege

underlying his refusal. In addition to his refusal to answer a question relevant to

Defendant’s proportional liability for his emotional distress, he also refused to

answer any question if he disagreed with a court ruling that it was permissible.

      Plaintiff’s position was untenable for three reasons. First, it undermined, if

not usurped, the role of the Court. See Wilson, 421 U.S. at 315-16 (“The refusals

[to answer questions while on the stand] were contemptuous of judicial authority

because they were intentional obstructions of court proceedings that literally

disrupted the progress of the trial and hence the orderly administration of

justice.”). Second, it is unworkable. The Court would have to strike evidence

offered and claims made by Plaintiff based on Plaintiff’s later refusal to answer

questions. Keeping track of the evidence and what could be stricken would have

been untenable. This would confuse the jury and the trial itself could end up being

futile because there may have been insufficient evidence to give the case to the

jury to decide. And third, conducting the trial in such a manner would be highly

prejudicial to the Defendants. In light of these considerations, dismissal was the

only option.




                                         8
          b. Ability to Go Forward and Appeal

      Plaintiff had, and knew he had, the ability to appeal any evidentiary rulings

with which he disagreed. See Eddy, 77 F.3d at *1 (“Plaintiff could have proceeded

at trial and then raised his challenge to the district court’s . . . ruling on appeal from

any adverse judgment. Instead, plaintiff simply refused to go forward, despite the

court’s warning that his refusal would result in the dismissal of his case.”). There

is no justification for Plaintiff’s refusal to agree to answer questions which the

Court ruled were proper despite having been repeatedly warned that his persistent

refusal would result in dismissal. See Lewis, 564 F.3d at 580-81. Plaintiff is a serial

filer and is well aware if his right to appeal and had done so successfully, including

in this case. See Lewis v. Cavanugh, 685 F. App’x 12 (2d Cir. 2017); [Dkt. 270 (2d

Cir. Mandate)]. His knowledge of his appeal option and his refusal to proceed with

trial anyway illustrate Plaintiff’s obstructionist intent in refusing to answer

questions on cross-examination that he simply did not wish to answer because his

answers had the potential to undermine his claim.

          c. Plaintiff’s Understanding of the Consequences & Combative Conduct

      “[P]ro se plaintiffs should be granted special leniency regarding procedural

matters,” and their claims should be dismissed for failure to prosecute “only when

the circumstances are sufficiently extreme.” LeSane v. Hall’s Sec. Analyst, Inc., 239

F.3d 206, 209 (2d Cir. 2001) (internal quotation marks omitted). Courts should be

especially hesitant to dismiss pro se claims for procedural deficiencies. Lucas, 84

F.3d at 535. But the rationale for the special solicitude afforded a pro se litigant is

that he “generally lacks both legal training and experience and, accordingly, is




                                            9
likely to forfeit important rights through inadvertence if he is not afforded some

degree of protection.” Tracy v. Freshwater, 623 F.3d 90, 101 (2d Cir. 2010) (citing

Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 475 (2d Cir. 2006)). It is not

meant to excuse continued aggressive and combative conduct in direct

contravention of court orders. Even a pro se litigant must be heal to some minimal

standard of diligence and comportment. The principle of solicitude was honored

and exhausted here.

       The Court clearly and patiently explained its ruling and repeatedly warned

that the Court would have no recourse but to dismiss the case if Plaintiff refused

to answer questions the Court ruled proper. The Court recognized and accounted

liberally for Plaintiff’s circumstances and knowledge and made continued

deliberate efforts to ensure that Plaintiff understood what was required of him and

the potential consequences of his failing to meet those requirements. See Tracy,

623 F.3d at 101-02. It should be noted that Mr. Lewis is an experienced litigator

who no doubt understood the Court’s warning because his other cases have been

dismissed for failure to prosecute, including his appeal of the third dismissal of

Lewis v. Frayne. See Case No. 12-cv-01070-VLB, [Dkt. 379 (MANDATE of USCA

dated 1/2/2019 Dismissing Dkt. 369 Notice of Appeal filed by Kacey Lewis in which

the court stated, “The court understands the difficulties pro se litigants find in

pursuing appeals. It will therefore grant an extension beyond that requested (the

court also does not issue briefing schedules with Thanksgiving as the scheduled

date). Appellant must understand that this appeal cannot remain pending

indefinitely.   Therefore, an extension until December 14, 2018 is granted. The




                                        10
appeal is dismissed effective December 14, 2018 unless a brief is filed by that date.

A motion for reconsideration or other relief will not stay the effectiveness of this

order. See RLI Ins. Co. v. JDJ Marine, Inc., 716 F.3d 41, 43-45 (2d Cir. 2013).”)]. In

addition to the usual solicitude, the Court recognizing Plaintiff’s tendency to act

irrationally when under pressure, excused the jury to explain the law to Plaintiff

and when that was futile declared a recess to allow Plaintiff to regain his

composure and reconsider his position and its consequences. That proved futile

as well. Thus, the Court discharged its heightened duty to this pro se litigant. See

LeSane, 239 F.3d 206.

      Plaintiff’s history of vexatious litigation is manifest in the history of Lewis v.

Frayne, cited above, in which the appeal of the third dismissal was recently

dismissed. See supra. It is also worth noting that Plaintiff has filed four additional

civil lawsuits—for a total of 6—since he has been in prison. See Case Nos. 16-cv-

589, 17-cv-1764, 17-cv-2070, 18-cv-1725.

      All of this Court’s proceedings are recorded on audio files maintained by the

Clerk of the Court and available for the asking. The audio files of the proceedings

in this case and other cases filed by Plaintiff soundly demonstrate the extreme

patience and deference this Court has exercised.            They also document the

disrespectful and abusive conduct of Plaintiff towards opposing counsel and the

Court. Plaintiff’s refusal to honor this Court’s rulings is just the last of a persistent

series of vexatious acts perpetrated by Plaintiff against his opponents and the

Court. Should this matter be appealed, the appellate court is strongly urged to take




                                           11
the time to listen to the actual recordings to get a true appreciation of what has

been transpiring in the courtroom.

          d. The Drake Factors

      Dismissal of this case is also warranted by application of the factors set forth

in Drake v. Norden Sys., Inc., 375 F.3d 248, 254 (2d Cir. 2004). The plaintiff's failure

to prosecute caused not just a delay but an absolute inability to proceed. As noted

above, plaintiff was given clear and repeated notice his case would be dismissed

if he refused to honor the Court’s decisions and an opportunity to disengage and

reconsider his position. He refused to cooperate.

      The matters at issue occurred nearly a decade ago. Memories fade, and

witnesses become unavailable. Indeed, none of the non-party witnesses could be

located to testify at trial. While these non-party witnesses testified against Plaintiff

at his criminal prosecution based on the same incident at issue here and their

testimony read into the record in the earlier trial of this case corroborated the

exigency Defendants stated they confronted at the time of Plaintiff’s arrest,

Defendants were prejudiced because the focus of their criminal trial testimony is

different than the focus of the testimony Defendants need to elicit to defend against

the excessive force claim made here. Defendants would be further prejudiced by

even further delay.

      Congestion of the Court’s calendar was not at issue although the Court had

three cases scheduled for jury selection in mid-February.

      At issue was Defendants’ increasing inability to defend themselves and have

their day in court. In fact, Plaintiff’s behavior suggests he had no intention of giving




                                          12
Defendants their day in court and instead was abusing the judicial process in

retaliation for his arrest by Defendants and the City of Waterbury and the twenty-

five-year sentence he received.

IV.   Conclusion

      Based on Plaintiff’s persistent abusive, obstructive, and disruptive conduct

culminating in his refusal to answer a question as directed by the Court and refusal

to agree to answer questions which the Court ruled are permissible under the Rules

of Evidence, the Court finds Plaintiff has forfeited his right to proceed with trial.

Further efforts to proceed with trial would be futile as Plaintiff’s testimony is critical

and therefore Plaintiff has left no recourse for the Court other than to dismiss the

case. Accordingly, the case is DISMISSED.



      IT IS SO ORDERED.
                                                       ________/s/______________
                                                       Hon. Vanessa L. Bryant
                                                       United States District Judge

      Dated at Hartford, Connecticut: this 28 day of January 2019.




                                           13
